Title: To Thomas Jefferson from John Trumbull, 2 November 1787
From: Trumbull, John
To: Jefferson, Thomas


London, 2 Nov. 1787. Sends letter by his friend [Daniel] Parker, whom he recommends to TJ; reports that the ship James left port the beginning of October; that he has executed his commission for TJ with Brown “respecting Mr. Payne’s picture”; that the bill brought by Cutting was honored immediately; that his reward for his troubles in  connection with the shipment of the harpsichord will be rewarded “by hearing Miss Jefferson play a single lesson upon it”; that the harmonica is not made beyond three octaves and costs 30 guineas; and that he does not send a copy of the new constitution for the United States, “a work worthy the convention who fram’d it,” because he has been assured that TJ will already have received a copy. “It remains for us to pray for its adoption by the several States; of which, at least so far as nine, I think there is little doubt.”
